Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/22/2022, with respect to the rejections of claim 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudin et al. (hereafter Gaudin)(US 10,504,094) and in view of Hecht et al. (hereafter Hecht)(US PgPub 2016/0300050).
Regarding claim 1, Gaudin discloses a vehicle (Figure 1) comprising: a communication interface (Figure 2A, Element 238); a sensor configured to detect biological information for a user of the vehicle (Figure 4, Element 408 and Column 5, lines 21-41, Column 10, lines 10-22, Column 18, lines 43-67 and Column 25, lines 26-46 where a sensor in the vehicle captures user biometrics (facial images)); and a controller configured to perform electronic payments (Figure 2A, Element 228), wherein the controller is configured to acquire the biological information from the sensor (Figure 4, Element 408 and Column 5, lines 21-41, Column 10, lines 10-22, Column 18, lines 43-67 and Column 25, lines 26-46 where a sensor in the vehicle captures user biometrics (facial images)), and acquire authorization information indicating authorization to perform an electronic payment for the user when an authentication using the acquired biological information succeeds (Figures 3A-3E, Figure 4, Figure 5 and Column 5, lines 21-41, Column 10, lines 10-22, Column 18, lines 43-67 and Column 25, lines 26-46 where the vehicle controller authenticates the user using facial recognition and performs electronic payment using user account information). Gaudin does not specifically disclose separately receiving authentication information from a first terminal apparatus using the communication interface and performing the biometric authentication only after the authentication of the first terminal apparatus succeeds.  In the same field of endeavor, Hecht discloses where a vehicle system authenticates a smart phone as a trusted device before capturing additional user biometrics within the vehicle.  The method of Hecht requires that the smart phone is determined to be a trusted device which increases security (Figure 3 and Paragraphs 0047-0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the user device authentication before performing in-vehicle biometric authentication as disclosed by Hecht to the vehicle payment system of Gaudin, motivation being to increase system security by requiring that the user device entering the vehicle is a trusted device as suggested by Hecht.
Regarding claim 2, Hecht discloses wherein the controller is configured to unlock a door of the vehicle when the first authentication succeeds (Paragraph 0050 where doors are unlocked when the smart phone is authenticated as a trusted device).
Regarding claim 3, Gaudin discloses wherein the controller is configured to use first account information set in advance or second account information different from the first account information in performing the electronic payment (Figure 3A and Column 13, line 10-Column 14, line 34 where multiple user financial accounts are set up).
Regarding claim 4, Gaudin discloses wherein the controller is configured to use the first account information when it is judged that the user is authorized by the authorization information to use the electronic payment for a transaction target to be traded by the electronic payment (Figures 3A-3E, Figure 4, Figure 5 and Column 5, lines 21-41, Column 10, lines 10-22, Column 18, lines 43-67 and Column 25, lines 26-46 where the vehicle controller authenticates the user using facial recognition and performs electronic payment using user account information).
Regarding claim 5, Gaudin discloses wherein when it is judged that the user is not authorized by the authorization information to use the electronic payment for the transaction target to be traded by the electronic payment, and it is judged that the transaction target satisfies a setting condition set in advance, the controller is configured to use the communication interface to transmit a notification to confirm whether to permit purchase of the transaction target to a second terminal apparatus set in advance, and the controller is configured to use the first account information when a notification permitting the purchase of the transaction target is received by the communication interface from the second terminal apparatus (Figures 1, 4 and Column 7, line 12-Coumn 10, line 5 where the vehicle communicates with a POS terminal and authorizes purchase of the transaction target.  Alternate users in the vehicle can initiate payment using the vehicle interface).
Regarding claim 6, Gaudin discloses wherein the authorization information includes information on a transaction target for which the user is granted permission to use the electronic payment (Figures 1, 4,5 and Column 7, line 12-Coumn 10, line 5 where the vehicle communicates with a gas station POS terminal and authorizes purchase of the transaction target).
Regarding claim 7, Gaudin discloses wherein the authorization information includes information on an upper limit of a payment amount by the electronic payment (Column 21, lines 15-35).
Regarding claim 8, Gaudin disclose wherein the controller is configured to use the second account information in performing the electronic payment when the second account information is received by the communication interface (Figure 3A and Column 13, line 10-Column 14, line 34 where multiple user financial accounts are set up).
Regarding claim 9, Gaudin discloses wherein the authorization information further includes information indicating whether to permit the user to operate the vehicle, information on a time slot in which the user is permitted to operate the vehicle, information on a range over which the user is allowed to move the vehicle, and/or information indicating whether to permit the user to open and close a hood of the vehicle (Column 5, lines 21-41, Column 10, lines 10-22, Column 18, lines 43-67 and Column 25, lines 26-46 where a user is authorized to use the vehicle).
Regarding claim 10, Gaudin discloses wherein the biological information includes data of a facial image of the user, and when the second authentication fails, the controller is configured to use the communication interface to transmit the data of the facial image of the user, together with a notification to confirm authorization granted to the user, to a second terminal apparatus set in advance (Figures 1, 4 and Column 7, line 12-Coumn 10, line 5 where the vehicle communicates with a POS terminal and authorizes purchase of the transaction target).
Regarding claim 11, Gaudin discloses wherein when a notification requesting permission for a specific action not permitted by the authorization information is received from the first terminal apparatus by the communication interface, the controller is configured to transmit a notification to confirm whether to permit the specific action to a second terminal apparatus set in advance, and when a notification permitting the specific action is received from the second terminal apparatus by the communication interface, the controller is configured to enable performance of the specific action (Figures 1, 4 and Column 7, line 12-Coumn 10, line 5 where the vehicle communicates with a POS terminal and authorizes purchase of the transaction target. Alternate users in the vehicle using different mobile devices can initiate payment using the vehicle interface).
Regarding claim 12, Gaudin discloses wherein when a request to permit the user to perform a specific action is received by the communication interface from a server set in advance, the controller is configured to permit the user to perform the specific action even when the specific action is not permitted by the authorization information (Figures 1, 4, 5 and Column 7, line 12-Coumn 10, line 5 where the vehicle communicates with a POS terminal and authorizes purchase of the transaction target. Alternate users in the vehicle using different mobile devices can initiate payment using the vehicle interface).
Regarding claim 13, Gaudin discloses wherein when the specific action is not permitted by the authorization information, but the user is permitted to perform the specific action, the controller is configured to use the communication interface to transmit a notification indicating that the user is permitted to perform the specific action to a second terminal apparatus set in advance (Figures 1, 4, 5 and Column 7, line 12-Coumn 10, line 5 where the vehicle communicates with a POS terminal and authorizes purchase of the transaction target. Alternate users in the vehicle using different mobile devices can initiate payment using the vehicle interface).
Regarding claim 14, Gaudin discloses wherein an expiration date is set in advance in the authentication information (Figure 3A and Column 13, line 10-Column 14, line 34 where multiple user financial accounts are set up with varying expiration dates).
Regarding claim 15, Gaudin discloses wherein the controller is configured to use the communication interface, before the expiration date is reached, to transmit a preliminary notification indicating automatic updating of the authentication information to a second terminal apparatus set in advance (Figure 3A and Column 13, line 10-Column 14, line 34 where multiple user financial accounts are set up with varying expiration dates. Users are notified of expirations and cards are updated).
Regarding claim 16, Gaudin discloses wherein when a notification instructing to change a content of the authorization information is received from the second terminal apparatus, the controller is configured to change the authorization information based on the notification instructing to change
the content of the authorization information (Figure 3A and Column 13, line 10-Column 14, line 34 where multiple user financial accounts are set up with varying expiration dates. Users are notified of expirations and cards are updated).
Regarding claim 17, Gaudin discloses wherein when a notification instructing to change the expiration date is received by the communication interface from the second terminal apparatus, the controller is configured to change the expiration date based on the notification instructing to change the expiration date (Figure 3A and Column 13, line 10-Column 14, line 34 where multiple user financial accounts are set up with varying expiration dates. Users are notified of expirations and cards are updated).
Regarding claim 18, Gaudin discloses an authentication system comprising: the vehicle of claim 1; and the first terminal apparatus (Figure 1).
Regarding claim 19, see rejection for claim 1.
Method claim 20 is drawn to the method of using the corresponding apparatus claimed in claim
1.  Therefore method claim 20 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687